Case 1:18-cr-00204-NGG-VMS Document 965-1 Filed 10/27/20 Page 1 of 4 PagelD #: 17418

Confidential: To be enclosed under seal
October 9, 2020

Victim Impact Statement of Camila
USA v. Raniere et al
1:18-CR-00204

My name is Camila. Most people call me Cami. As for the man I am here to speak about, I will
not say his name. I will only call him “he.” He doesn’t deserve anything more than that. I don’t
want to allow his name back into my life.

I understand there are charges in this case that concern me, and that my name has been
mentioned repeatedly throughout the trial. But I was not here, and my voice was not heard. The
man you are about to sentence had a deep impact on my life that I am not sure I can fully
quantify or qualify. It has taken a long time for me to process the trauma caused by his attempts
to control my mind and my world, and his efforts to replace my voice with his own. He screwed
with my mind for so long that finding the strength and clarity to tell my story has been a slow
and difficult journey. And I still have a long road ahead.

But as I heal, I remember that I am someone’s daughter, sister, and friend. And if my daughter,
sister, or friend lived through the experiences that he subjected me to, I would find it absolutely
unacceptable. He wanted me to believe that my only value came from how he felt about me. I
now realize I am stronger than he ever allowed me to think I was. He tried to control me because
he knew that the knowledge I had about him—and his actions towards me—made him

vulnerable. During his trial, I was advised by my former lawyer _
IN — 0 speak withthe covernment and

to stay invisible. But I have recognized the power I hold and I am ready to reclaim my voice
and stand up for myself.

I met him when I was just thirteen. From the start, I did not feel comfortable around him. I
would even try to avoid being in the same room as him, but the adults around me would get upset
at me for being “rude” and push me back towards him. This felt like a violation of what I
wanted and what my gut was warning me. The first time I was left to have a conversation alone
with him, we talked about how I had placed second in my eighth grade Spelling Bee contest. I
continued to avoid him after that for some time, but years later he told me he knew I was
“special” from the time he first met me at thirteen.

He first had sex with me on September 18, 2005. He would expect me to celebrate September
18th as our anniversary every year. That first time, I was fifteen. He was forty-five. This was
after a few months of walks in the middle of the night, where he would bring up topics of a
sexual nature, escalating in detail over time, and asked me explicit questions about my sexual
history (of which I had none). He told me to keep it all a secret, immediately severing me from
my family and friends, and effectively making himself my only resource.

Beginning at that time, he would ask me to sneak out of the house that I was living in to meet
him in places where we were isolated from everyone else so that we could have sex. He would
often take me to his “executive librar

  
    
 
  

. During these secret meetings, when I was
e experience of being photographed is seared into

 
 

1iteen, he took nake pictures o me.

 
Case 1:18-cr-00204-NGG-VMS Document 965-1 Filed 10/27/20 Page 2 of 4 PagelD #: 17419

my memory. As a fifteen year old, that is not something you easily forget. We had sexual
contact during every meeting we ever had; when he took the photos was no exception.

While he hid our sexual relationship from others, he explained it to me by telling me I was “very
mature for my age.” And I know now that it was false—I was a child. I also know that it was
no excuse to rob me of my youth, or to interfere with my life the way he did. He used my
innocence to do whatever he wanted with me—not just sexually but also psychologically. He
manipulated me into what he wanted, for his own reasons—for his own pleasure.

He was calculated and methodical in the way he tricked me into a “relationship,” and the way he
manipulated me for over a decade of my life. Today, I still have trouble identifying the line
between a normal relationship and an abusive one. Even the times with him that could have been
perceived as smooth and conflict-free, I now realize were the other side of the abuse. I had to
become good at figuring out how to stay in his good graces by pleasing him and doing exactly
what he wanted me to do. And I did—I became the best. He had made himself my only lifeline
and I was not going to mess with that. Survival is instinctive, even in the most twisted
circumstances.

He was involved in and controlled every aspect of my life. When I was seventeen, he directed
that I overstay my visa. At the time, I was too young to understand why he wanted this to
happen, but I now realize that he was using my status and its lapse to strip all options from me
and, in doing so, deprive me of my freedom. I was not old enough to consciously consent or
understand how he was taking away my rights. I regret listening to him and trusting him. I
regret so much.

In 2011, he put me up in an apartment in the neighborhood. It was clear that just like our
relationship, no one could know about it.

   
   
 
 

As aresult of my living situation,
and the secrecy surrounding it, I became even more isolated and withdrawn. My family and
friends described me as “mysterious.” While at first they were curious and inquisitive about my
life, eventually, they stopped asking. I became unreachable to my parents, my brother, and my
friends, until I had no one that would worry about me, no friends to check up on me. I felt
abandoned for the longest time. I didn’t see it then but he cut me off from anyone who could
ever help me.

 

In addition to manipulating me into a sexual relationship, he emotionally and psychologically
abused me. I battle with the effects of his manipulation to this day. He exerted an intense
amount of pressure on me regarding my weight, which resulted in an eating disorder that has
become a lifelong battle and has caused me ongoing health problems. When I was fifteen, I was
a normal teenager who had a normal relationship with food and exercise. But he destroyed that.
From the time we started having sex, he would ask me my weight every single day. This
continued into my adulthood. His goal for me was to be one hundred pounds or less. Today, I
try not to think about my weight, but I still hear his voice in my head and it is a daily struggle.
Case 1:18-cr-00204-NGG-VMS Document 965-1 Filed 10/27/20 Page 3 of 4 PagelD #: 17420

 

Each attempt to distance myself from him was met with resistance. The worst part started when
I tried to break up with him. I wanted a normal life and to be in a normal relationship. I believed

him when he had said before, “if you ever want to go, I will support you,” but when I tried to

leave I learned that was a lie.

     
 
 
 
 

He punished
me emotionally, psychologically, and sexually. I had no one I could reach out to for help. He
acted happy, loving, and caring when I showed signs of falling back in line, but as soon as I
expressed again a desire to leave, he’d become a monster. He knew the things that mattered
most to me, and what I feared, and used both to control me.

 

He drove me to the point of a suicide attempt with his cruel mind games. That night, when he

   

 

I hold scars on my body from him that can never be erased. They carry immense emotional and
psychological pain. They are a reminder of his cruelty and manipulation. He knew exactly what
he was doing, even asking me at some point if having his initials on my body would keep me
from being with other people. He drew pleasure from knowing he had marked me—I was his.
Even when I got a tattoo to cover his mark, it was not enough to disguise the pain and shame it
reminds me of.

I left in 2017 thanks to my sister. When I walked away, I had the mind of a fifteen-year-old in
the body of a twenty-seven-year old. I missed out on incredibly basic things people learn in their
youth, so I was completely unarmed and unable to cope. Even after I left, I was still constrained
by him. I was distrustful of almost everyone, including my own family, and sometimes had
moments of confusion where I felt unsure it was right of me to leave. I felt completely

alone. Because of him, I lacked documentation of legal status, even in Mexico. Because of him
I had no formal work experience and no higher education, which has severely constrained my
ability to find work. It’s hard to explain to potential employers how I came to suddenly enter the
workforce at twenty-nine, with such a limited resume and no references.

 

As I write this statement, the gravity of what he did to me becomes more and more clear. He hid
his abuse behind ideas and concepts of nobility. I only now see that there was nothing noble
about abusing children, abusing his authority, and taking advantage of my natural inclination, as
a child, to trust adults. He demanded loyalty but was loyal to no one but himself. He left me
weak, confused, and completely unprepared for life outside of his control. He claimed to build
me up—to love me selflessly—yet he kept me blind and lost, controlling everything around me,
including my perception of the world and myself. It has been difficult to rebuild myself, but not
impossible: I am and will continue to grow stronger than he ever allowed me to know I was.

He lied in an attempt to save himself. He talks himself in circles trying to redefine principles so
that they justify his actions. But if he truly believed the principles he claimed to live by, he
would have honored those and told the truth instead of refusing to take accountability for the
pain and harm he has caused. As such, I ask the Court to take my twelve years of abuse, and the
effects of that abuse that I continue to experience today, into consideration in sentencing him.

The hardest part of my story is over: I made it out. Now I need to do my story justice. I cannot
stand idly by. I will not let somebody else tell my story. That is why I’m here. To prevent him
from almost destroying someone ever again.
